                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        RAY DELGADO,                                    Case No. 17-CV-07370-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                         ORDER APPROVING SECOND
                                                                                            AMENDED SETTLEMENT
                                  14              v.
                                                                                            Re: Dkt. No. 84
                                  15        MARKETSOURCE, INC.,
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Plaintiff’s motion for approval of the second amended settlement. On

                                  19   August 15, 2019, the Court held a hearing on Plaintiff’s motion. On August 26, 2019, Plaintiff

                                  20   filed a supplemental brief and the parties’ amended settlement. On August 27, 2019, Plaintiff

                                  21   filed a second supplemental brief and the parties’ second amended settlement. Having considered

                                  22   the parties’ submissions, the arguments at the August 15, 2019 hearing, the relevant law, and the

                                  23   record in this case, the Court GRANTS Plaintiff’s motion for approval of the second amended

                                  24   settlement.

                                  25   I.       BACKGROUND
                                  26         A. Factual Background

                                  27            Defendant “provide[s] outsource sales and marketing for other companies.” ECF No. 37-

                                  28                                                    1
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   1, Ex. D (“Wiley Depo.”), 25:16–18. Defendant employed Plaintiff as a district manager from

                                   2   April 2013 until April 18, 2017. ECF No. 37-5 (“Delgado Decl.”), ¶ 2. Plaintiff supervised

                                   3   employees who sold cellular phones inside Target stores. Id. ¶ 3. Plaintiff “was responsible for

                                   4   staffing these sales departments, as well as managing inventory and tracking supplies.” Id.

                                   5   Plaintiff terminated at least three of Defendant’s employees during Plaintiff’s employment with

                                   6   Defendant. ECF No. 42-1, Ex. E (“Delgado Depo.”), 112:21–117:20; 134:10–22.

                                   7          1. Defendant’s Policies and Practices for Paying Final Wage Statements

                                   8          Defendant pays its employees their wages via either electronic direct deposit or a paper

                                   9   check. Wiley Depo. 32:11–12. When Defendant fires an employee, Defendant distributes the

                                  10   employee’s final paycheck through similar means, via either direct deposit or a paper check sent

                                  11   overnight with Federal Express (“FedEx”). Id. at 162:23–25. According to Defendant’s policies,

                                  12   Defendant pays fired employees their final wages “in accordance with state law.” ECF No. 42-1,
Northern District of California
 United States District Court




                                  13   Ex. B; see also Wiley Depo. 135:2–15 (testifying that Defendant’s practice is for a fired employee

                                  14   to “have a check that day”). California law requires Defendant to pay fired employees their final

                                  15   wages “immediately.” Cal. Labor Code § 201.

                                  16          In order to comply with California law, Defendant maintains the following policies and

                                  17   practices. Before a manager decides to terminate an employee, Defendant requires the manager to

                                  18   receive approval from Defendant’s human resources department. ECF No. 42-4 (“Wiley Decl.”),

                                  19   ¶ 9. Then, the manager must complete an Employee Status Form (“ESF”), which documents the

                                  20   employee’s name, termination date, and reason for termination. Wiley Depo. at 149:1–18.

                                  21   Defendant’s human resources department must authorize the ESF. Id. at 149:23–25. Eventually,

                                  22   the ESF is sent to Defendant’s payroll department to prepare the employee’s final paycheck. Id. at

                                  23   150:2–6. When Defendant pays final wages by direct deposit, the “final wages are typically . . .

                                  24   processed the day before the termination date such that the funds are in the employee’s bank

                                  25   account on the last day of employment.” Wiley Decl. ¶ 11. If using direct deposit might delay an

                                  26   employee’s receipt of final wages, or if the employee receives her regular wages by paper check,

                                  27   Defendant issues a paper check and sends it to the fired employee via overnight FedEx. Id.

                                  28                                                   2
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1          Defendant’s Managers Guide to Paying Hourly Employees also includes instructions

                                   2   regarding the payment of final wages. ECF No. 42-3, Ex. A. The Managers Guide informs

                                   3   managers that “in some states”—including California—“an employee is due his or her final wages

                                   4   immediately upon termination.” Id. at 1, 4. As a result, the Managers Guide instructs managers to

                                   5   contact human resources “as soon as possible . . . when the manager makes the decision to

                                   6   terminate an employee.” Id. at 1. Plaintiff received an email from a payroll specialist reminding

                                   7   him to approve timecards for to-be-fired employees when submitting the ESF for those employees

                                   8   because “CA is immediate payout state.” ECF No. 42-1, Ex. G. Finally, Defendant’s payroll

                                   9   department maintains an internal document that lists “immediately” as the payout date for

                                  10   involuntarily terminated employees in California. ECF No. 42-4, Ex. C.

                                  11          2. Plaintiff’s Termination

                                  12          On April 18, 2017, Plaintiff had a meeting with his supervisor, Gary Slate, at which Slate
Northern District of California
 United States District Court




                                  13   informed Plaintiff of his termination. Delgado Decl. ¶ 5. Plaintiff was fired for misconduct. ECF

                                  14   No. 37-1, Ex. A. Plaintiff did not receive his final wage statement until April 19, 2017. Delgado

                                  15   Decl. ¶ 7; see also id., Ex. A (Plaintiff’s bank records).

                                  16          At this point, the parties’ accounts of Plaintiff’s termination diverge. Plaintiff asserts that

                                  17   Plaintiff’s termination was effective April 18, 2017. Plaintiff points to the ESF for Plaintiff’s

                                  18   termination, which lists April 18, 2017 in the “effectiveDate” field. ECF No. 37-1, Ex. A.

                                  19          Defendant contends that Plaintiff was terminated effective Wednesday, April 19, 2017. In

                                  20   an email sent before Plaintiff’s termination, Plaintiff’s manager, Gary Slate, stated that “[t]he ESF

                                  21   and plan was for Wednesday.” ECF No. 42-3, Ex. C. Slate had originally planned to meet with

                                  22   Plaintiff on Wednesday, but Plaintiff was unavailable that day, so Slate and Plaintiff instead met

                                  23   on Tuesday. Id. Slate believes that he informed Plaintiff that Defendant was terminated effective

                                  24   April 19, 2017. ECF No. 42-3 (“Slate Decl.”), ¶ 10. Defendant also points to a confirmation

                                  25   email Slate received when first submitting Plaintiff’s ESF on April 12, 2017, in which the

                                  26   effective date for Plaintiff’s termination was listed as April 19, 2017. Id., Ex. D. The email

                                  27   confirmation containing Plaintiff’s ESF includes, as part of a “Termination Checklist,” the

                                  28                                                      3
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   instruction that “timely timecards are required so that we can ensure the processing of payroll

                                   2   remains compliant” for immediate payout states, including California. Id. (emphasis omitted).

                                   3      B. Procedural History

                                   4             On November 30, 2017, Plaintiff filed a putative class action complaint against Defendant

                                   5   in California Superior Court for the County of Santa Clara. ECF No. 1, Ex. 1 (“Compl.”).

                                   6   Plaintiff’s complaint alleged claims for (1) failure to provide accurate itemized wage statements in

                                   7   violation of California Labor Code § 226(a); (2) failure to pay all wages owed immediately upon

                                   8   termination in violation of California Labor Code §§ 201, 203; and (3) civil penalties pursuant to

                                   9   California’s Private Attorney General’s Act (“PAGA”). Id. ¶¶ 29–40.

                                  10             On December 29, 2017, Defendant removed Plaintiff’s complaint to federal court pursuant

                                  11   to the Class Action Fairness Act, 28 U.S.C. §§ 1332, 1453. ECF No. 1.

                                  12             On August 1, 2018, the parties stipulated to strike those portions of Plaintiff’s complaint
Northern District of California
 United States District Court




                                  13   alleging that Defendant violated California Labor Code § 226(a). ECF No. 26. In addition, the

                                  14   parties stipulated to strike Plaintiff’s § 226(a) allegations as a basis for Plaintiff’s PAGA claim.

                                  15   Id. at 2. Then, on September 5, 2018, the parties stipulated to dismiss Plaintiff’s § 226(a) claim

                                  16   and to strike Plaintiff’s §226(a) allegations from Plaintiff’s PAGA claim. ECF No. 33.

                                  17             On December 20, 2018, the Court denied Plaintiff’s motion for class certification. ECF

                                  18   No. 46.

                                  19             On April 29, 2019, the Court denied Defendant’s motion to strike Plaintiff’s PAGA claim.

                                  20   ECF No. 66.

                                  21             On May 9, 2019, the parties filed a notice that the parties had resolved this action in its

                                  22   entirety. ECF No. 77. On May 10, 2019, the parties stated that the parties intended to file a

                                  23   stipulation to approve the parties’ PAGA settlement. ECF No. 79.

                                  24             On June 24, 2019, Plaintiff filed the instant motion for settlement approval. ECF No. 84

                                  25   (“Mot.”). On August 15, 2019, the Court held a hearing on Plaintiff’s motion for settlement

                                  26   approval. ECF No. 98. At the hearing, the Court expressed concern that the release in the

                                  27   settlement appears to release PAGA claims not predicated on a violation of California Labor Code

                                  28                                                        4
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   § 201. ECF No. 97 at 1–2. The parties agreed that clarification of the scope of the release would

                                   2   be helpful. Id. at 2. The parties also agreed to revise how the settlement allocates the settlement

                                   3   funds as between PAGA penalties and attorney’s fees and costs. Id.

                                   4            On August 26, 2019, Plaintiff filed an amended settlement, supplemental brief, receipts or

                                   5   invoices for all expenses, and Plaintiff’s attorney Kristin Agnew’s contemporaneous billing

                                   6   records. ECF No. 99. On August 27, 2019, Plaintiff filed a second amended settlement and

                                   7   second supplemental brief. ECF Nos. 101 & 102.

                                   8   II.      DISCUSSION
                                   9         A. Settlement Approval

                                  10            “An employee bringing a PAGA action does so as the proxy or agent of the state’s labor

                                  11   law enforcement agencies, . . . who are the real parties in interest.” Sakkab v. Luxottica Retail N.

                                  12   Am. Inc., 803 F.3d 425, 435 (9th Cir. 2015) (internal citations omitted). Thus, “[a]n action
Northern District of California
 United States District Court




                                  13   brought under the PAGA is a type of qui tam action.” Id. at 429. Because a PAGA action is

                                  14   brought as a proxy for law enforcement agencies, “[t]here is no requirement that the Court certify

                                  15   a PAGA claim for representative treatment like in Rule 23 . . . .” Villalobos v. Calandri Sonrise

                                  16   Farm LP, 2015 WL 12732709, at *5 (C.D. Cal. July 22, 2015). However, because a settlement of

                                  17   PAGA claims compromises a claim that could otherwise be brought by the state, the PAGA

                                  18   provides that “court[s] shall review and approve any settlement of any civil action filed pursuant

                                  19   to [PAGA].” Cal. Labor Code § 2699(l)(2).

                                  20            A party seeking approval of a PAGA settlement must simultaneously submit the proposed

                                  21   settlement to the LWDA to allow the LWDA to comment on the settlement if the LWDA so

                                  22   desires. The PAGA also states that courts may exercise their discretion to lower the amount of

                                  23   civil penalties awarded “if, based on the facts and circumstances of the particular case, to do

                                  24   otherwise would result in an award that is unjust, arbitrary and oppressive, or confiscatory.” Cal.

                                  25   Labor Code § 2699(e)(2). Because state law enforcement agencies are the “real parties in interest”

                                  26   for PAGA claims, the Court’s task in reviewing the settlement is to ensure that the state’s interest

                                  27   in enforcing the law is upheld. Sakkab, 803 F.3d at 435.

                                  28                                                     5
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1          Other than the provisions discussed above, the PAGA does not establish a standard for

                                   2   evaluating PAGA settlements. Indeed, the LWDA has stated that “[t]he LWDA is not aware of

                                   3   any existing case law establishing a specific benchmark for PAGA settlements, either on their own

                                   4   terms or in relation to the recovery on other claims in the action.” Ramirez v. Benito Valley

                                   5   Farms, LLC, 2017 WL 3670794, at *3 (N.D. Cal. Aug. 25, 2017) (quoting LWDA Response at 3,

                                   6   O’Connor v. Uber Techs., No. 13-CV-03826-EMC, Docket No. 736 (N.D. Cal. July 29, 2016)).

                                   7   Ultimately, “neither the California Supreme Court, nor the California Courts of Appeal, nor the

                                   8   [LWDA] has provided any definitive answer as to what the appropriate standard is for approval of

                                   9   a PAGA settlement.” Haralson v. U.S. Aviation Servs. Corp., 383 F. Supp. 3d 959, 971 (N.D. Cal.

                                  10   2019) (quoting Jordan v. NCI Grp., Inc., 2018 WL 1409590, at *2 (C.D. Cal. Jan. 5, 2018)).

                                  11          Given the lack of an express standard, several courts, including this Court, have applied

                                  12   several of the factors in Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), to
Northern District of California
 United States District Court




                                  13   evaluate a PAGA settlement. Ramirez, 2017 WL 3670794, at *3; see O’Connor v. Uber Techs.,

                                  14   201 F. Supp. 3d. 1110, 1134 (N.D. Cal. 2016) (applying Hanlon factors to parties’ PAGA

                                  15   settlement); Rodriguez v. RCO Reforesting, Inc., 2019 WL 331159, at *4 (E.D. Cal. Jan. 25, 2019)

                                  16   (same); Patel v. Nike Retail Servs., Inc., 2019 WL 2029061, at *2 (N.D. Cal. May 8, 2019) (same).

                                  17          The Hanlon factors, which are used to evaluate class action settlements, include (1) the

                                  18   strength of the plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further

                                  19   litigation; (3) the risk of maintaining class action status throughout the trial; (4) the amount offered

                                  20   in settlement; (5) the extent of discovery completed; (6) the expertise and views of counsel; (7) the

                                  21   presence of government participation; and (8) the reaction of class members to the proposed

                                  22   settlement. See Hanlon, 150 F.3d at 1026. Many of these factors are not unique to class action

                                  23   lawsuits and bear on whether a settlement is fair and has been reached through an adequate

                                  24   adversarial process. Thus, the Court finds that these factors are useful in evaluating a PAGA

                                  25   settlement. However, three of the Hanlon factors—risk of maintaining class action status,

                                  26   presence of a governmental participant, and reaction of class members—are not relevant to a

                                  27   PAGA settlement that is not a class action and in which the LWDA is not involved.

                                  28                                                      6
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1          For these reasons, the Court evaluates the second amended settlement in light of the PAGA

                                   2   requirement that the award not be “unjust, arbitrary and oppressive, or confiscatory.” Cal. Labor

                                   3   Code § 2699(e)(2). The Court also considers the five relevant Hanlon factors.

                                   4          1. “Unjust, Arbitrary and Oppressive, or Confiscatory” as to Defendant

                                   5          This factor favors approval of the second amended settlement. There is no indication that

                                   6   the second amended settlement would be “unjust, arbitrary and oppressive, or confiscatory.” Cal.

                                   7   Labor Code § 2699(e)(2). To the contrary, in the mediation process and the resulting second

                                   8   amended settlement, the parties recognized the potential burden of additional litigation. Defendant

                                   9   settled rather than continue litigating what Defendant views as an “exceedingly small matter.” See

                                  10   ECF No. 88 at 2.

                                  11          2. Strength of Plaintiff’s Case

                                  12          This factor favors approval. Courts have noted that legal uncertainty favors approval of a
Northern District of California
 United States District Court




                                  13   settlement. See, e.g., Browning v. Yahoo! Inc., 2007 WL 4105971, at *10 (N.D. Cal. Nov. 16,

                                  14   2007) (“[L]egal uncertainties at the time of settlement—particularly those which go to

                                  15   fundamental legal issues—favor approval.”). The Court denied Plaintiff’s motion for class

                                  16   certification and Defendant’s motion to strike the PAGA claim, but the merits of Plaintiff’s final

                                  17   wage allegations have not been tested. Moreover, the parties continue to dispute the

                                  18   circumstances of Plaintiff’s termination. See Mot. at 13.

                                  19          3. Risk, Expense, Complexity, and Likely Duration of Further Litigation

                                  20          This factor favors approval. Although the parties have engaged in motion practice to date,

                                  21   the parties settled before more expansive discovery occurred and, specifically, before Defendant

                                  22   was to provide PAGA-related discovery related to 25 employees terminated during the PAGA

                                  23   period. See ECF No. 71. Even if Plaintiff were to prove his PAGA claim for all employees, there

                                  24   is a risk that the Court could reduce PAGA penalties under California Labor Code § 2699(e)(2).

                                  25   Plaintiff could also fail to recover any penalties for eligible employees or the LWDA. See Agnew

                                  26   Decl. ¶¶ 18–21. For both parties, because the maximum value of the PAGA claim is $96,300, as

                                  27   explained in more detail below, continued litigation presents an expense not commensurate with

                                  28                                                    7
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   the potential recovery. ECF No. 88 at 2. Thus, the second amended settlement provides a timely,

                                   2   certain, and meaningful recovery.

                                   3          4. Amount of Second Amended Settlement
                                   4          This factor favors approval. In a declaration, Plaintiff’s attorney explains that the total

                                   5   valuation of Plaintiff’s PAGA claim is $96,300. Agnew Decl. ¶ 17. There are a maximum of 963

                                   6   employees eligible for PAGA penalties. Second Amended Settlement ¶ 1. Under PAGA,

                                   7   employees are eligible to recover $100 for an initial violation and $200 for a subsequent violation.

                                   8   Cal. Labor Code § 2699(f)(2). However, because the alleged violation in this case relates to

                                   9   payment of final wages, each employee was likely terminated only once and is entitled to penalties

                                  10   for only one violation. See Mot. at 14. Therefore, the maximum recovery per employee is $100,

                                  11   for a total of $96,300.

                                  12          Pursuant to the second amended settlement, Defendant will pay a total of $83,075, of
Northern District of California
 United States District Court




                                  13   which at least $45,252.98 are allocated to PAGA penalties. Thus, the second amended settlement

                                  14   provides for approximately $46.99 in PAGA penalties per employee, or a recovery equivalent to

                                  15   almost 47% of the PAGA claim’s total valuation.

                                  16          The Court also approves up to $4,000 for settlement administration costs. The second

                                  17   amended settlement provides that if settlement administration costs fall below $4,000, any residual

                                  18   funds will be paid toward PAGA penalties. Second Amended Settlement ¶ 5.5. Thus, the amount

                                  19   of PAGA penalties could be even higher.

                                  20          Courts have “raised concerns about settlements of less than 1% of the total value of a

                                  21   PAGA claim.” Haralson, 383 F. Supp. 3d at 973 (quoting Jennings v. Open Door Mktg., LLC,

                                  22   2018 WL 4773057, at *9 (N.D. Cal. Oct. 3, 2018)). Nonetheless, some courts have approved

                                  23   PAGA recoveries in that range. See, e.g., McLeod v. Bank of Am., N.A., 2018 WL 5982863, at *4

                                  24   (N.D. Cal. Nov. 14, 2018) (approving PAGA settlement totaling 1.1% of total value). By contrast,

                                  25   the second amended settlement provides for penalties of almost 47% of Plaintiff’s total valuation

                                  26   for the PAGA claim, and that amount could be even higher if settlement administration costs fall

                                  27   below $4,000. Moreover, although courts have raised concerns about PAGA settlements where

                                  28                                                     8
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   the LWDA filed objections, see O’Connor, 201 F. Supp. 3d at 1135, Plaintiff filed his proposed

                                   2   settlement with the LWDA, and the LWDA has not filed any response. Therefore, the amount of

                                   3   the second amended settlement weighs in favor of approval.

                                   4           5. Extent of Discovery Completed and Stage of the Proceedings
                                   5           This factor weighs in favor of approval. The parties have completed significant discovery

                                   6   and litigated both a motion for class certification and a motion to strike the PAGA claim. See ECF

                                   7   Nos. 46, 56. Thus, both sides had a well-developed sense of the risks and benefits of continued

                                   8   litigation.

                                   9           6. Experience and Views of Counsel

                                  10           This factor favors approval. The parties here are represented by competent and

                                  11   experienced counsel who favor settlement. Plaintiff’s primary attorney has litigated employment

                                  12   cases for 10 years and favors settlement because there are “legitimate open questions as to several
Northern District of California
 United States District Court




                                  13   issues” in the litigation. Agnew Decl. ¶ 18. Defendant favors settlement because the case is an

                                  14   “exceedingly small matter,” in Defendant’s view. ECF No. 88 at 2. Therefore, the views of

                                  15   counsel favor settlement.

                                  16           7. Conclusion

                                  17           Thus, each of the six relevant factors discussed above favors approval. The settlement of

                                  18   the PAGA claim in the instant case for a total of $83,075 was reached only after multiple rounds

                                  19   of motion practice, substantial discovery, and negotiations involving counsel with significant

                                  20   experience in employment cases. Additionally, the $45,252.98 allocated to PAGA penalties

                                  21   represents a significant percentage of the employees’ possible recovery and vindicates California

                                  22   state law enforcement agencies’ interest in enforcing the law. Moreover, the amount of PAGA

                                  23   penalties could be even higher if settlement administration costs fall below $4,000. For these

                                  24   reasons, the Court finds that the second amended settlement is fair and reasonable and promotes

                                  25   the purposes of PAGA. Therefore, the Court GRANTS Plaintiff’s motion for approval of the

                                  26   second amended settlement.

                                  27       B. Attorney’s Fees and Costs

                                  28                                                    9
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1          The Court also finds that an award of $20,768 for attorney’s fees and $8,053.27 for costs is

                                   2   warranted. The PAGA provides that “[a]ny employee who prevails in any action shall be entitled

                                   3   to an award of reasonable attorney’s fees and costs.” Cal. Labor Code § 2699(g)(1). PAGA does

                                   4   not provide a specific standard for evaluating attorney’s fees in connection with a PAGA

                                   5   settlement. However, the lodestar method is a well-established method for determining the

                                   6   reasonableness of an attorney’s fee award. See, e.g., Nitsch v. DreamWorks Animation SKG Inc.,

                                   7   2017 WL 2423161, at *8 (N.D. Cal. June 5, 2017); Ramirez, 2017 WL 3670794, at *6 (applying

                                   8   lodestar approach to parties’ request for attorney’s fees in PAGA settlement).

                                   9          Therefore, the Court applies the lodestar method in determining whether the requested

                                  10   attorney’s fees are reasonable in the instant case. Under the lodestar method, a “lodestar figure is

                                  11   calculated by multiplying the number of hours the prevailing party reasonably expended on the

                                  12   litigation (as supported by adequate documentation) by a reasonable hourly rate for the region and
Northern District of California
 United States District Court




                                  13   for the experience of the lawyer.” In re Bluetooth, 654 F.3d 935, 941 (9th Cir. 2011) (citing

                                  14   Staton v. Boeing Co., 327 F.3d 938, 965 (9th Cir. 2003)).

                                  15          Under the Civil Local Rules for United States District Court for the Northern District of

                                  16   California, a motion for attorney’s fees and costs must include (1) the number of hours spent on

                                  17   the litigation by each biller, (2) detailed billing records showing how much time was spent on each

                                  18   task, and (3) each biller’s billable rate and justification for such rate. Civ. L. R. 54-5(b).

                                  19          Plaintiff requests an award of $20,768.75 in attorney’s fees or 25% of the total settlement

                                  20   fund, which is $83,075. ECF No. 99 at 3. Plaintiff’s counsel reports a lodestar of $104,975 for

                                  21   161.7 hours worked by a single attorney, Kristin Agnew. Agnew Decl. ¶ 32. Plaintiff’s counsel

                                  22   represents that although other attorneys, legal clerks, and paralegals spent “dozens of hours” on

                                  23   the case, Plaintiff’s counsel does not include those hours in the lodestar calculation “because the

                                  24   lodestar of just myself [Ms. Agnew] comprises enough billable time as to reach a lodestar cross-

                                  25   check amount roughly equivalent to the amount of attorney’s fees being requested.” Id. at n.1.

                                  26          Plaintiff has provided information regarding Ms. Agnew’s education and experience.

                                  27   Agnew Decl. ¶¶ 24–30. Having reviewed this information, the Court finds that Ms. Agnew’s

                                  28                                                      10
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   education and experience justifies her billing rate. Plaintiff has also provided detailed billing

                                   2   records for Ms. Agnew that indicate that the hours spent on the instant litigation were justified.

                                   3   Agnew Supp. Decl., Ex. C. In addition, Ms. Agnew’s lodestar alone is sufficient to make the

                                   4   requested $20,768.75 in attorney’s fees reasonable. Specifically, Ms. Agnew’s lodestar totals

                                   5   $104,975. Thus, the requested $20,768.75 represents a negative multiplier of 19.8%, and

                                   6   represents a significant discount from Plaintiff’s lodestar. Furthermore, Ms. Agnew’s lodestar

                                   7   does not account for work performed after Plaintiff filed the motion for preliminary approval or

                                   8   for the “dozens of hours” that other attorneys and staff spent working on the instant case.

                                   9   Therefore, the Court finds that the requested attorney’s fees award is justified.

                                  10          Plaintiff’s counsel also requests reimbursement for $9,105.05 in costs, which Plaintiff

                                  11   contends are justified by receipts and invoices attached to Ms. Agnew’s supplemental declaration.

                                  12   Agnew Supp. Decl. ¶ 6; see id., Exs. E & F. Although most of Plaintiff’s costs are justified, the
Northern District of California
 United States District Court




                                  13   Court will not approve reimbursement of Plaintiff’s counsel’s business class airplane ticket from

                                  14   Los Angeles to San Jose, which cost $493.96. The Court will also not approve reimbursement of

                                  15   Plaintiff’s counsel’s August 15, 2018 stay at The Fairmont San Jose, which is perhaps the most

                                  16   expensive hotel in San Jose. The base rate for Plaintiff’s counsel’s one-night stay was $479 and

                                  17   the total charges for one night were $558.28. See Agnew Supp. Decl., Ex. F. Although the Court

                                  18   will approve reimbursement of Plaintiff’s counsel’s September 17, 2018 stay at The Fairmont San

                                  19   Jose, which cost a base rate of $336, the Court encourages Plaintiff’s counsel to seek more

                                  20   reasonably priced accommodations in San Jose in the future. With the above deductions, the

                                  21   Court approves reimbursement to Plaintiff’s counsel for $8,053.27 in costs.

                                  22          Plaintiff has achieved a result that vindicates the state’s interest in enforcing wage and hour

                                  23   laws, as Defendant has agreed to pay a total of $83,075, with at least $45,252.98 paid as civil

                                  24   penalties under PAGA. The amount of PAGA penalties could be even higher if settlement

                                  25   administration costs fall below $4,000. Additionally, Plaintiff’s counsel devoted significant

                                  26   resources to the task of litigating this case. For these reasons, the Court finds that an award of

                                  27   $20,768.75 for attorney’s fees and $8,053.27 for costs is reasonable within the meaning of

                                  28                                                     11
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
                                   1   California Labor Code § 2699(g)(1). Therefore, the Court awards Plaintiff’s counsel a total of

                                   2   $28,822.02 for attorney’s fees and costs.

                                   3   III.   CONCLUSION
                                   4          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for approval of the

                                   5   second amended settlement.

                                   6   IT IS SO ORDERED.

                                   7   Dated: August 28, 2019

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   12
                                       Case No. 17-CV-07370-LHK
                                       ORDER APPROVING SECOND AMENDED SETTLEMENT
